—In a medical malpractice action to recover damages for wrongful death, the plaintiff appeals from (1) a judgment of the Supreme Court, Richmond County (Amann, J.), entered June 7, 1993, which, upon a jury verdict finding the defendants not at fault on the issue of liability, is against her and in favor of the defendants St. Vincent’s Medical Center of Richmond, K. Rehman, S. Nair, Joseph Andriorio, "John” Doherty, and E. Earley and (2) a judgment of the same court, entered July 7, 1993, which, upon a jury verdict finding the defendants not at fault on the issue of liability, is against her and in favor of the defendant Jipjitendra Patel.
Ordered that the judgments are affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
In commencing this medical malpractice action, the plaintiff alleged that the defendants had deviated from accepted medical practices by failing to diagnose and treat the decedent for Rocky Mountain Spotted Fever, a rare disease, at the earliest possible time after the decedent had been admitted to the hospital. At trial, the plaintiff presented an expert witness who testified that, in his opinion, the defendant physicians’ failure was a departure from accepted standards of diagnostic care, *406and the defendants presented expert witnesses with opinions to the contrary.
The jury’s verdict in favor of the defendants is not against the weight of the credible evidence (see, Nicastro v Park, 113 AD2d 129, 134). The jury was entitled to accept the opinions of the defendants’ experts and to reject the opinion of the plaintiffs expert.
The plaintiff has failed to preserve her remaining contention for appellate review. Sullivan, J. P., Rosenblatt, Thompson and Ritter, JJ., concur.